Citation Nr: 0410952	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from August 1989 to July 1993.  
This appeal originally came before the Board of Veterans' Appeals 
from an August 1995 rating decision of the Department of Veterans 
Affairs (VA), San Juan, Puerto Rico, regional office (RO).  

The case was remanded in November 1997 and again in December 1999 
for additional development.

The case was then returned to the Board and it was determined that 
further development was required.  Pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook additional development and 
obtained VA outpatient records and personnel records from the 
veteran's employer.  

Subsequent to the Board's undertaking the additional development, 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board to 
undertake the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without having 
to obtain the appellant's waiver.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

To comply with the Federal Circuit's decision, the Board remanded 
the case in August 2003 for the RO to undertake initial 
consideration of the obtained evidence.  In a December 2003 rating 
action, the RO continued the prior denial of an evaluation in 
excess of 30 percent for migraine headaches.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim for an increased 
evaluation.

2.  The veteran's service connected headache disability is 
manifested by frequent severe attacks, but the objective evidence 
does not establish the presence of sustained, very frequent, 
completely prostrating and prolonged attacks, productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(b)(West 2002); 38 C.F.R. Part 4, Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim (inapplicable 
here), redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the November 1995 statement of the 
case (SOC), the July 1998, February 2002 and December 2003 
supplemental statements of the case (SSOCs), and the Board's 
November 1997 and December 1999 remands, of the evidence necessary 
for entitlement to an increased rating.  The Board concludes that 
the discussions in the SOC, the remands, and the SSOCs, adequately 
informed the appellant of the evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The RO sent the appellant a 
letter dated in March 2002 that informed him of the VCAA and 
requested additional evidence.  This letter notified the veteran 
of the type of evidence necessary to substantiate the claim.  It 
informed him that it would assist in obtaining identified records, 
but that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records were 
received by VA.  This case has been remanded by the Board on two 
occasions in order to completely develop the record, and the Board 
has also undertaken its own development.  The veteran has been 
provided with multiple VA examinations to ascertain the current 
extent of his service connected migraine headache disability, and 
VA medical records as well as the veteran's employment records 
have been obtained.  There is no indication in the record that 
relevant evidence has not been obtained; the veteran has submitted 
additional argument, but has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  Notwithstanding, VA's 
Office of General Counsel recently held that the Court's statement 
in Pelegrini regarding the "fourth element" was "obiter dictum and 
is not binding on VA" and that "section 5103(a) does not require 
VA to seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's claim 
was made prior to the enactment of the VCAA.  VCAA notice was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, and thus, the timing of the notice does not 
comply with the express requirements of Pelegrini.  While the 
Court did not address whether, and if so, how, the Secretary can 
properly cure a timing defect, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  First, 
it was impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board notes that in reviewing AOJ determinations on appeal, it 
is required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 01-
944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, another remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

The service medical records indicate that the veteran was seen 
during service on several occasions for headaches, variously 
described as tension or migraine in nature.  Service connection 
for migraine headaches was granted in March 1994, and a 30 percent 
evaluation was assigned from August 1993.  That evaluation has 
been continued in subsequent rating actions.  The veteran contends 
that he is entitled to a higher evaluation.

The veteran's headache disorder is rated under Diagnostic Code 
8100.  The maximum 50 percent rating under that code is warranted 
for very frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability.  The current 
30 percent evaluation contemplates prostrating attacks occurring 
on an average once a month over the last several months.  38 
C.F.R. Part 4, Code 8100 (2003).

A May 1994 outpatient record noted the veteran's migraine 
headaches were well-controlled with Fioricet.  In January 1995, 
the veteran reported headaches twice per week frequently 
associated with nausea and vomiting.

A VA examination was conducted in July 1995.  The veteran reported 
severe headaches approximately twice per week, often accompanied 
by nausea and vomiting.  These were prostrating for at least two 
to three hours.  The diagnosis was migraine headaches and 
megacisterna magna by MRI, with the examiner's opinion that the 
migraine headaches were not related to the congenital megacisterna 
magna.

A February 1997 outpatient record noted that veteran doing well on 
Fioricet for headaches.  

A VA examination was conducted in July 1998.  The veteran reported 
approximately three severe headaches per week, each lasting 
approximately five hours.  These were prostrating at least twice 
per week.  He continued to take Fioricet, with partial relief.  
The diagnosis was migraine headaches.

A VA social and industrial survey was conducted in June 1998.  The 
veteran and a neighbor were interviewed.  The veteran stated that 
he had a bachelor's degree in engineering, had been unemployed for 
six months, and was presently looking for a job.  His main problem 
was his headaches two or three times per week.  The veteran's 
neighbor stated that he was away from home most of the time, but 
that he kept busy with household chores when home, and often 
played loud music.  An addendum to the survey stated that it was 
the interviewer's impression that the veteran's migraine headache 
disability was not completely incapacitating.  The veteran was 
noted to take care of all household chores including caring for 
his daughter.

VA outpatient records show the veteran complaining of migraine 
headaches in October 1999, March 2000, and July 2000.

The most recent VA examination was conducted in November 2000.  
The veteran reported three to four headache episodes per week, 
consisting of very severe left hemicranial pain, lasting from four 
to six hours and alleviated by Fioricet and bedrest.  These 
headaches were accompanied by nausea, vomiting, photophobia, noise 
intolerance, and photophobia.  The veteran reported that he was 
working at the Post Office, where he was having problems related 
to absenteeism due to frequent headache episodes.  The veteran 
stated that he had received two letters of warning related to 
this.  He indicated that he was absent from work around two times 
per month and had to leave early every once in awhile due to the 
severity of the pain.  The diagnosis was migraine headaches.

A March 2003 statement from the veteran's employer noted that 
since the veteran was hired he had been "unable to maintain 
regular attendance," and that the veteran had claimed that he 
suffered from migraine headaches that prevented him from reporting 
to work.  This statement was accompanied by record from the U.S. 
Postal Service showing the veteran's work attendance and leave 
records for the years 2000, 2001,and 2002.  These showed that the 
veteran missed all or part of nine days from work, on sick leave, 
each year in 2001 and 2002; there was no indication of the cause 
of these absences.  For the year 2000, forms showing requests for 
leave of absence due to migraine headaches are shown for five 
days.  

An inherent difficulty in evaluating the severity of headaches is 
that the disabling aspect of the disorder is pain, which is not 
susceptible to objective measurement.  The basis of disability 
evaluations is the ability of the body to function under the 
ordinary conditions of daily life including employment.  38 C.F.R. 
§ 4.10 (2003).  Each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 4.2 
(2003).  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disability and its residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).

The Board has carefully reviewed the medical evidence of record as 
well as the records from the veteran's employer in connection with 
the veteran's complaints and finds that the record establishes 
that the veteran is properly evaluated at the current 30 percent 
evaluation.  The veteran has reported problems with absenteeism 
from work due to his headaches, however by his own report he is 
only absent from work "around two times per month" and has to 
leave early "every once in awhile."  The objective record, as 
noted above, shows even fewer absences.  There is no indication 
that the veteran uses more sick leave than he earns per year or 
that he needs to take annual leave for his migraine (most annual 
leave is taken in week or more segments).  Even assuming that all 
sick leave is taken for his migraine disability, it is not shown 
that very frequent, completely prostrating and prolonged attacks 
have resulted in severe economic inadaptability.  He has been able 
to attain and sustain employment, and his headaches are somewhat 
alleviated by medication as well as by bedrest.  The social and 
industrial survey indicated that the veteran did the household 
chores and cared for his daughter.  He also frequently played 
music at loud volume.  These findings do not approximate the 
criteria required for a 50 percent evaluation.  38 C.F.R. Part 4, 
Code 8100 (2003).  Because the weight of the evidence for and 
against the claim is not in relative equipoise, the reasonable 
doubt rule does not apply.  38 C.F.R. § 3.102 (2003).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



